Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel that the market value or the price at the time of exportation of this steel line pipe to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was £55-8-4 per 100 feet E. O. B. British port and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement be submitted upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was Sterling 55-8-4 per 100 feet f. o. b. British port.
Judgment will be rendered accordingly.